DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
	Claims 1-16 previously were canceled.  Claims 17-39 are pending with claims 27-31 withdrawn and claims 17-26 and 32-39 under current examination.

Withdrawn Objections
	The objection to claim 35 is withdrawn in view of Applicant’s correction of a typographical error.

Response to Arguments
	Applicant’s arguments filed 12/3/2021 (hereafter, “Remarks”) have been fully considered and are addressed as follows.
	In regard to the previously issued rejection under 35 U.S.C. 103 relying on Ioulalen in view of Arnaud, Applicant argues that the claimed products demonstrate unexpectedly improved spreading properties, easy application, and surprising texture upon application to skin.  Applicant repeats this position in the paragraph bridging pages 9 and 10 of Remarks.  In reply, Applicant’s argument has been fully considered but is not persuasive in view of the data presented in the specification as filed which do not appear to represent the full claimed scope and demonstrate criticality as well as practical and statistical significance.  While comparative data is noted, establishment of a control experiment of the nearest prior art as well as a showing of commensurate and significant data has not been shown in support of Applicant’s assertion of unexpected results.  Rather, the properties described in Applicant’s specification appear to be inseparable properties resulting from combining known elements for their known intended functions in applications for the very same purpose (i.e., cosmetics or lipsticks for instance).

	Applicant cites FR2734714 as teaching away from a combination of spheroids into a fatty silicone phase for topical application on account of disadvantage of providing shiny appearance to the skin.  In reply, it is noted that the rejections of record do not rely on this document, and this document does not appear in the IDSs filed and has not been considered at this time.  Based on Applicant’s description of the document, it appears that adjusting a formulation for a shiny or matte finish, however, would have constituted routine adjustment in the art depending on the desired cosmetic end result of a topical formulation.

	Applicant argues in regard to claim 35 that Dumousseau fails to cure the deficiency of Ioulalen and Arnaud.  This argument has been considered but is not perasusive in view of the reasons above for maintaining rejections relying on Ioulalen and Arnaud.
	
Maintained Rejections
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 17-26, 32-34, and 36-39 are rejected under 35 U.S.C. 103 as being unpatentable over US 6,572,892 B1 (hereafter, “Ioulalen”) in view of US 5,750,095 (hereafter, “Arnaud”).
The instant claims are drawn to a composition comprising anhydrous spheroids having a specified diameter and melting point and consisting of a cosmetically acceptable lipid matrix comprising at least one hydrocarbon oil and at least one wax, as further specified in the claims.
Ioulalen teaches an anhydrous solid composition comprising at least a hydrophobic wax, an oil, and talcum, preferably in the form of beads having a bead size of 1 to 10000 microns (see abstract, in particular).  The beads are considered “spheroids” as instantly claimed (see column 4, lines 23-25) and are not described to have any type of coating or outer layer (limitation of claim 18) and are solid at room temperature (see Ioulalen claim 1); they have a melting temperature not greater than 70 degrees Celsius(see Ioulalen claim 2)(limitation of claims 23 and 34, overlapping range).  The pearls containing pigments (limitation of claim 22) comprise a paraffin oil component which is considered “at least one hydrocarbon oil” as instantly claimed (see Example 1)(limitation “a” of claim 17 and limitation of claim 19) and a wax which may be bees’ wax (see Example 1)(limitation “b” of claim 17, limitation of claim 21, 32, 38, and 39); it is noted that the instant specification as filed defines bees wax and paraffin wax as meeting the claim (see page 6, lines 33-34, and 37 in particular).  Silica may be included with the talc, when desired (see column 3, lines 56-64 and example 1)(limitation of claims 17, 20, 38, and 39).  The 
Ioulalen does not specify the anhydrous spheroids to be dispersed in an immiscible continuous phase comprising at least one silicone oil.  It is noted that Ioulalen does specify that a cosmetic base may contain pearls (beads, spheroids) in a suspension in the continuous phase (see Ioulalen claim 18).  Ioulalen does generally describe among the state of the art an anhydrous gel form as what would be a continuous phase for a cosmetic formulation (see column 2, line 44).  
Arnaud cures this deficiency.  Arnaud teaches anhydrous cosmetic or dermatological compositions comprising a fatty phase containing a silicone oil and a wax component (see abstract, in particular).  Arnaud’s fatty phase includes at least one silicone oil (see column 1, lines 61-65) which is considered at least one of a volatile silicone oil, a non-volatile silicone oil, and a mixture of a volatile and non-volatile silicone oil as recited in claim 24.  It is noted that Arnaud teaches that the fatty phase may incorporate additives or fatty substances generally between 0.5 and 92% by weight of the total fatty phase and preferably between 2 and 85% (see column 3, lines 19-25)(limitation of claim 26, 36, and 37).  Arnaud specifies that oily gel agents may also be included in the fatty phase and may include montmorillonite group materials (see column 4, line 31)(“clay” as in claim 20 and limitation of claim 25).
Ioulalen and Arnaud are both directed to cosmetic formulations which may comprise oil and wax compositions such as in gel form.  It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to add the beads (spheroids) of Ioulalen into the cosmetic products of Arnaud, with a reasonable expectation of success.  One would have been motivated to do so to provide a cosmetic or pharmaceutical active gent and/or pigments in a topically desirable formulation as taught in the wax and oil beads of Ioulalen deliverable in an oveall formulation such as a lipstick or makeup foundation of Arnaud.

Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over US 6,572,892 B1 (hereafter, “Ioulalen”) in view of US 5,750,095 (hereafter, “Arnaud”) as applied to claims 17-26, 32-34, and 36-39 above, and further in view of US 9,114,076B2 (hereafter, “Dumousseaux”).
The teachings of Ioulalen and Arnaud have been delineated above.  Neither of these specifies the particular gelling agent instantly claimed.  As noted above, Ioulalen does teach a silicon component which is considered a gelling agent as claimed since a product and its properties are inseparable.  
Dumousseaux cures this deficiency in its teaching of solid anhydrous cosmetic compositions which comprise a silica component which is, in particular, hydrophobic silica aerogel particles, in combination with a volatile oil and a wax component (see abstract, in particular; see also column 4, line 50-column 5, line 64).  
Ioulalen and Dumousseaux are both directed to anhydrous solid cosmetic formulations comprising oil, wax, and silica components.  It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to substitute Dumousseaux’s silica aerogel particles for Ioulalen’s generically disclosed silica component, with a reasonable expectation for success.  One would have been motivated to do so to provide the desirable oil-absorbing capacity as taught by Dumousseaux to desirably aid oil uptake upon application and to provide desirable homogeneity upon formulation (see Dumousseaux column 5, lines 61-66).

Conclusion
No claim is allowed.   It is noted that Application No. 17/416,892 in particular is being monitored for potential double patenting issues.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREA BUCKLEY whose telephone number is (571)270-1336. The examiner can normally be reached Monday - Thursday 7:00 a.m. - 5:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 5712720646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AUDREA B CONIGLIO/             Primary Examiner, Art Unit 1617